DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10, 13-14, 17-21 and 30-36 are pending in the present application.

Withdrawn Objections/Rejections
The objection to claims 1, 8, 15-16, 18-20, 24-25 and 27-29 is withdrawn in view of the claim amendments.
The rejection of claims 11-30 under 35 U.S.C. 101 is withdrawn in view of the claim amendments.
The rejection of claims 8 and 11-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the claim amendments.  
The rejection of claims 23-29 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 8 recites selected from the group consisting of… including…  It is unclear if the various groups are limited to the species recited after “including” or if those are merely examples.  
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  See MPEP 2173.05(h)(I).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14, 17-21 and 30-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit 
Instant claim 1 is drawn to a formulation, and instant claim 10 is drawn to a method for obtaining the formulation of claim 1.  Instant claims 13-14, 17-21 and 30-36 recite uses for the formulation, but do not further limit the formulation of claim 1 or the method for obtaining said formulation as recited in claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 13-14, 17-21 and 30-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kardasz et al. (WO 2015/016724 A1).
Instant claim 1 is drawn to a formulation comprising a metal and ascorbic acid complex of formula MO(OH)z(Asc)x·yH2O in a solid form and one or more agriculturally acceptable substance selected from the group consisting of excipients, carriers and other 
Kardasz et al. disclose a titanium-containing formulation containing complexes of titanium salts with ascorbic acid and citric acid, a preservative agent, and water-soluble sulfates of metals absorbable by plants, and optionally additional plant nutrients (pg. 4, last paragraph; pg. 5, paragraph 4).  Kardasz et al. disclose that the formulation comprises the product of the titanium complexation reaction from titanyl sulfate with a mixture of ascorbic acid and citric acid in aqueous environment alkalized with magnesium hydroxide, in the simultaneous presence of acetic acid, wherein the mass ratio of ascorbic acid to titanium of 7:2 to 10:1, preferably 4:1 to 6:1 (pg. 4, last paragraph to pg. 5, first paragraph).
Kardasz et al. disclose that the formulation may be in powder form by drying (pg. 5, paragraph 3).  Kardasz et al. disclose that after complete reaction and dissolution of the components added, optionally the final pH of the liquid titanium formulation is regulated by the addition of agents such as citric acid and/or acetic acid, monoethanolamine, hydroxides and/or carbonates of metals (pg. 6, paragraph 4).  The resulting liquid titanium formulation is finally directed to packaging or the drying process (pg. 6, last paragraph).
Regarding instant claim 7, Kardasz et al. disclose that the powdery formulations comprise titanium up to 65 g Ti/kg and magnesium up to 200 g MgO/kg (pg. 5, paragraph 3; pg. 7, last paragraph).
Regarding instant claim 8, Kardasz et al. disclose that the formulations may further comprise a preservative agent, water-soluble salts of sulfates of metals absorbable by preferable to add other macro- and/or microelement fertilizers, or mixtures thereof, as well as previously diluted plant protection products (pesticides) to the diluted formulation solution, prepared to carry out foliar spraying of plants or fertigation (pg. 8, last paragraph).
Regarding instant claims 10 and 21, Kardasz et al. disclose combining the titanium-containing formulation with preservatives, nutrients and additional actives.  
Regarding instant claims 13-14 and 20, Kardasz et al. disclose the use of the titanium formulations in the cultivation of plants as plant growth stimulator (pg. 8, paragraphs 3-4; Example 4).
Regarding instant claim 17, Kardasz et al. disclose a diluted formulation solution, prepared to carry out foliar spraying of plants or fertigation (pg. 8, last paragraph).  The formulation may be administered both on the leaves and from the soil (pg. 9, first paragraph).
Regarding instant claims 18-19, Kardasz et al. disclose application of the titanium-containing formulation to cereals (i.e. wheat) and oilseed rape (Example 4).
Regarding instant claim 30, Kardasz et al. disclose that the formulation may be dissolved in water and applied as a liquid (pg. 5, paragraph 2; pg. 6, last paragraph; pg. 7, paragraph 4; pg. 8, paragraphs 1 and 3-4).
See also Examples 1-4 and Claims 1-24.
Furthermore, regarding instant claims 13-14, 17-21 and 30-36, the recitation of the intended use for the formulation of claim 1 has not been given patentable weight to distinguish over Kardasz et al. because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Since Kardasz et al. disclose compositions that are the same as those claimed, they would be capable of performing the intended use, as claimed.
Regarding the claimed complex having the formula MO(OH)z(Asc)x·yH2O, the Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same molecular formula of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
The examiner also respectfully points out the following from MPEP 2112: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  
It is noted that the recitation of the intended use “for cultivation of plants characterized in that the cultivation of plants involves biostimulation of plants and/or reduction of occurrence of plant pests and pathogens wherein the pests are selected from the group of: cabbage seed weevil, corn borer moth, and cereal leaf beetle, and wherein the pathogens are selected from the group of: Alternaria brassicae, Botrytis cinerea, fusarium foot rot, Cladosporium herbarum, Septoria nodorum, and Gibberella avenacea” has not been given patentable weight to distinguish over Kardasz et al. because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Since Kardasz et al. disclose compositions that are the same as those claimed, they would be capable of performing the intended use, as claimed.
Response to Arguments
Applicant’s Remarks filed 20 January 2022 have been fully considered but they are not persuasive.  Applicant asserts that the limitations of previous claims 15 and 16 
The examiner respectfully argues that the newly added limitations of instant claims 1 and 10 are directed to the intended use for the formulations, which do not further limit the formulations themselves or the method for obtaining said formulations.  Therefore, the formulations are limited by the components that are instantly claimed, and Kardasz et al. anticipate the instantly claimed formulations as well as the method for obtaining said formulations.

Claims 1-4, 7, 9-10, 13-14, 17-21 and 30-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pais et al. (AU 592211 B2).
Instant claim 1 is drawn to a formulation comprising a metal and ascorbic acid complex of formula MO(OH)z(Asc)x·yH2O in a solid form and one or more agriculturally acceptable substance selected from the group consisting of excipients, carriers and other active agents.  Instant claim 2 states that the molar ratio of metal to ascorbate is 1:1, 1:2, 1:3 or 1:4.  Instant claims 3-4 are drawn to the metal being titanium.  Instant claim 9 is drawn to the solid being a powder or granules.
Pais et al. disclose a method for improving and increasing the multiplication biological properties and power of resistance against pathogens of living creatures – such as domestic animals and plants – and for favorable control of physiological processes (pg. 1, ln. 7-11).  Pais et al. disclose introducing into the food intake organ or food transport system of the said living organism a titanium/IV/ascorbate chelate or an 
Regarding instant claim 7 and 30, Pais et al. disclose addition to known and generally used fertilizers an aqueous solution of titanium/IV/ascorbate chelate in a concentration corresponding to 1-20 g of active titanium per hectare or the solid titanium compound is introduced into the soil, preferably into the root zone of the plant (pg. 2, ln. 28 to pg. 3, ln. 5).
Regarding instant claims 10 and 21, Pais et al. disclose combining known fertilizers with the titanium/IV/ascorbate chelate.  
Regarding instant claims 13-14 and 20, Pais et al. disclose the titanium/IV/ascorbate chelate as a bioregulator and increasing the bioactivity of the living organism.
Regarding instant claim 17, Pais et al. disclose application to the surface of plants, to the root zone and to the seeds (pg. 4, ln. 18-26).
Regarding instant claim 18, Pais et al. disclose application of the titanium/IV/ascorbate chelate formulation to ornamental fern, grape, ornamental plants, tomato, paprika, and fruit (pg. 5, ln. 26 to pg. 6, ln. 28).
Furthermore, regarding instant claims 13-14, 17-21 and 30-36, the recitation of the intended use for the formulation of claim 1 has not been given patentable weight to distinguish over Pais et al. because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Since Pais 
Regarding the claimed complex having the formula MO(OH)z(Asc)x·yH2O, the Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same molecular formula of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
The examiner also respectfully points out the following from MPEP 2112: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  
It is noted that the recitation of the intended use “for cultivation of plants characterized in that the cultivation of plants involves biostimulation of plants and/or Alternaria brassicae, Botrytis cinerea, fusarium foot rot, Cladosporium herbarum, Septoria nodorum, and Gibberella avenacea” has not been given patentable weight to distinguish over Pais et al. because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Since Pais et al. disclose compositions that are the same as those claimed, they would be capable of performing the intended use, as claimed.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is repeated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kardasz et al. (WO 2015/016724 A1) in view of Mitchell et al. (US 6,077,811) and Ferrer et al. (Z. Naturforsch, 1998).
The teachings of Kardasz et al. are discussed above and incorporated herein by reference. 
Instant claims 5-6 are drawn to the metal and ascorbic acid complexes of claim 1 wherein the metal is vanadium.
Kardasz et al. do not explicitly disclose a vanadium and ascorbic acid complex.
Mitchell et al. teach vanadyl compositions for enhancing plant growth, wherein the compositions comprise the vanadyl salt of a carboxylic acid compound (col. 2, ln. 41-57; col. 4, ln. 18-62).
Ferrer et al. teach that ascorbic acid is widely distributed in nature, and is considered one of the possible natural reducing agents of vanadate to oxovanadium in biological systems (pg. 256, col. 1, paragraph 1).  Ferrer et al. teach the preparation of vanadium complexes with ascorbic acid to form VO(HAsc)(OH)(H2O)2 (pg. 257, col. 2, paragraph 1).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to substitute vanadium for titanium in the complexes according to Kardasz et al. since Mitchell et al. teach that vanadyl salts of carboxylic acids are effective for enhancing plant growth and Ferrer et al. teach the complex of vanadium with ascorbic acid.  A person having ordinary skill in the art would have a reasonable expectation of success because titanium ascorbate and vanadium salts of carboxylic acids are both taught to be effective for promoting plant growth, and vanadium complexed with ascorbic acid is taught by Ferrer et al.  A person having ordinary skill in the art would have been motivated to substitute vanadium complexed with ascorbic acid for the titanium complexed with ascorbic acid with the expectation that the formulation would still be effective for promoting plant growth.
Response to Arguments
Applicant’s Remarks filed 20 January 2022 have been fully considered but they are not persuasive.  Applicant asserts that Kardasz et al, Mitchell et al, and Ferrer et al. neither teach nor suggest the specific formulation of metal and ascorbic acid complexes z(Asc)x·yH2O, in a solid form which M is a metal that is vanadium, Asc is an ascorbate moiety of molecular formula C6H7O6; x is an integer from 1 to 4; y is an integer from 0 to 5; z is 0 or 1; molar ratio of M to Asc is from 1:1 to 1:4, and with one or more agriculturally acceptable substances, selected from excipients, carriers, other active agents, as the present application describes.
The examiner respectfully argues that Ferrer et al. teach the preparation of vanadium complexes with ascorbic acid to form VO(HAsc)(OH)(H2O)2 (pg. 257, col. 2, paragraph 1).  The complex is within the scope of the instantly claimed formula MO(OH)z(Asc)x·yH2O.  A person having ordinary skill in the art would reasonably expect the complexes of Ferrer et al. to be suitable for enhancing plant growth since Mitchell et al. teach vanadyl compositions for enhancing plant growth.  Also, the complexes of Ferrer et al. are structurally similar to the complexes of Kardasz et al., with the titanium being replaced with vanadium.  A person having ordinary skill in the art would reasonably expect the structurally similar materials to be suitable for cultivation of plants as plant growth stimulators.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616